      Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 1 of 13 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 LEDO PIZZA SYSTEM, INC. and
 LEDO PIZZA CARRYOUTS, INC.

                  Plaintiffs,                   Case No.

       v.

 LEDO’S, INC. d/b/a LEDO’S PIZZA

                   Defendant.



     VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

       Plaintiffs, Ledo Pizza System, Inc. and Ledo Pizza Carryouts, Inc., by and through

its undersigned counsel, sue the Defendant, Ledo’s, Inc. d/b/a Ledo’s Pizza, and in support

thereof, state as follows:

                                Parties, Jurisdiction, and Venue

       1.      Plaintiff, Ledo Pizza System, Inc. (“System”) is registered and duly

incorporated under the laws of Maryland.

       2.      System is engaged in the business of restaurant franchising throughout the

Mid-Atlantic region and elsewhere.

       3.      Plaintiff, Ledo Pizza Carryouts, Inc. (“Carryouts”) is registered and duly

incorporated under the laws of the State of Florida (System and Carryouts are together

referred to as “Plaintiffs”).

       4.      Ledo’s Inc. (“Defendant”) is incorporated under the laws of Illinois. Ledo’s
     Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 2 of 13 PageID #:2




Inc. does business as Ledo’s Pizza, a restaurant selling pizza, Italian food, and apparel.

According to its website, https://www.ledospizza.net, the Defendant also ships pizza

products across the entire United States.

       5.     Defendant’s principal office is located at 5525 S La Grange Road,

Countryside, IL 60525.

       6.     Carryouts is the owner of the trademark and service mark, “LEDO

PIZZA®,” which has been continually used in Maryland since 1955; was registered in the

State of Maryland in 1986; and federally registered with the United States Patent and

Trademark Office Principal Register on December 13, 1988 (Reg. No. 1,516,567) and on

May 6, 2003, (Reg. No. 2,712,869).

       7.     Carryouts licenses System to use the Ledo Pizza trademark and related

intellectual property in the sale of franchised restaurants operating under the names “LEDO

PIZZA,” “LEDO PIZZA AND PASTA” and “LEDO PIZZA AND SUBS”.

       8.     By virtue of Plaintiffs’ continuous use and federal trademark registration of

the name, “LEDO PIZZA®,” Plaintiffs own “LEDO PIZZA,” “LEDO PIZZA AND

PASTA,” “LEDO PIZZA AND SUBS,” and any other derivation thereof (the “Marks”).

       9.     Plaintiffs make use of the Marks on their menus, signage, advertising

materials and promotional material, including System’s website.

       10.    The Ledo Pizza trademark is a strong, arbitrary mark that warrants broad

protection in both related and unrelated product and/or service classes.

       11.    Plaintiffs operate a highly recognizable chain of restaurants, with over 100

                                             2
     Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 3 of 13 PageID #:3




licensed and franchised locations in the United States and Plaintiffs’ distinctive “LEDO

PIZZA®” trademark has acquired a secondary meaning associated with quality pizza and

pasta.

         12.   Plaintiffs have used the Ledo Pizza trademark to distinguish its quality

products and accumulate substantial good will with consumers. The name Ledo Pizza has

become highly renowned in the Mid-Atlantic and Southeastern United States over the last

sixty years.

         13.   Among its many awards throughout the years, Ledo Pizza was previously

named one of the best pizzas in America on the Oprah Winfrey Show. In 2013, the Daily

Menu ranked Ledo Pizza No. 3 in its list of America’s 25 Best Pizza Chains. In 2014, Ledo

Pizza was named the Best Pizza in Maryland by Family Magazine’s Reader’s Choice

Awards. In 2018, Ledo Pizza was named the Best Pizza in Washington by the Washington

City Paper. Furthermore, for at least four years in a row, Ledo Pizza was ranked the Best

Pizza in Annapolis by What’s Up Annapolis.

         14.   Ledo Pizza is a special type of pizza. It uses a secret recipe, proprietary

ingredients and a distinctive rectangular method of presentation, all developed and

marketed by Plaintiffs since 1955.

         15.   System has developed a line of proprietary products, including subs, salads

and Italian entrees (collectively the “Proprietary Products”) which use trade secrets

developed by System.

         16.   Customers have come to recognize the distinctive pizza presentation and

                                             3
     Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 4 of 13 PageID #:4




associate Ledo Pizza with quality products.

        17.   Over the years, Plaintiffs have invested millions of dollars in the

advertisement and promotion of the Ledo Pizza brand and trademark in order to establish

a strong bond between the Ledo Pizza name, Plaintiffs’ products and customer goodwill.

        18.   Plaintiffs have continuously monitored and regulated the use of its trademark

and service mark, ensuring tight control over the use of its trademark and service mark.

        19.   The acts of the Defendant described herein occurred in interstate commerce,

affect interstate commerce and adversely affect Plaintiffs’ interstate business.

        20.   The Court’s jurisdiction over this action is predicated upon 15 U.S.C. §1121.

        21.   This Court has personal jurisdiction over the Defendant as it resides and

operates its business in the Northern District of Illinois.

        22.   Venue is appropriate in this District pursuant to 28 U.S.C. §1391(b).

                                            Background

        23.   The Plaintiffs fully incorporate the factual allegations of the foregoing

paragraphs.

        24.   Defendant is doing business as a restaurant called “Ledo’s Pizza” that sells

pizza, Italian dishes, and sandwiches. In addition to food, Defendant also sells shirts, tank

tops, and jackets with “Ledo’s Pizza” embroidered and/or screen printed on the apparel.

Through its website, www.ledospizza.net, Defendant provides an option for anyone in the

United States to order frozen pizza and apparel and have these items delivered to their

home.

                                               4
     Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 5 of 13 PageID #:5




       25.    Plaintiffs recently discovered that Defendant was using the service mark and

trademark, LEDO PIZZA®, to advertise its own restaurant; to conduct web based

advertising and other similar uses on its website. The Defendant also uses the Plaintiffs’

service mark and trademark in its website domain name, www.ledospizza.net.

       26.    Defendant advertises to consumers through its website that it will deliver

frozen pizza anywhere in the continental United States, as well as apparel with the LEDO

PIZZA ® trademark and service mark printed on it. A copy of the advertisement is attached

hereto and incorporated as Exhibit A. A copy of the apparel Defendant sells is attached

hereto and incorporated as Exhibit B.

       27.    Plaintiffs are not affiliated with Defendant in any fashion and have not

authorized Defendant’s use of the LEDO PIZZA® service mark and/or trademark or any

of the Marks at any time.

       28.    Although Defendant is not affiliated with Plaintiffs and lacks any authority

to advertise or promote the Ledo Pizza name in its business, Defendant continuously

advertises itself using the LEDO PIZZA® service mark and/or trademark.

       29.    These advertisements are likely to cause confusion among consumers that

Defendant is authorized to advertise and deliver Plaintiffs’ products, or otherwise that the

Defendant is affiliated with Plaintiffs.

       30.    Defendant’s operation of a pizza restaurant under the name “Ledo’s Pizza”

while selling food products almost identical to the Plaintiffs’ Proprietary Products is likely

to confuse consumers that Plaintiffs and Defendant are affiliated.

                                              5
      Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 6 of 13 PageID #:6




       31.    The Defendants domain name, www.ledospizza.net, is almost identical to

some of the domain names owned by Plaintiffs, including www.ledopizza.com and

www.ledospizza.com. This is likely to confuse consumers that Plaintiffs and Defendant are

affiliated.

       32.    Plaintiffs do not independently offer to ship frozen pizzas to their customers.

Further, Plaintiffs do not sell apparel with the Ledo Pizza service mark/or trademark

written on them.

       33.    Since there is no affiliation between Plaintiffs and Defendant, Plaintiffs are

unable to have any control over the food handling or quality standards of Defendant.

       34.    As there is no affiliation between Plaintiffs and Defendant, the Defendant’s

use of the trademark and/or service mark is likely to confuse consumers that Plaintiff and

Defendant are affiliated.

       35.    Consumers assume that there is an affiliation between Plaintiffs and

Defendant and that the products they receive from Defendant will comport with the quality

products they have come to associate with the Ledo Pizza name over the years; however,

Plaintiffs have no control or ability to ensure that their customers receive those quality

products.

       36.    On September 29, 2020, counsel for System and Carryouts sent a letter to

Defendant advising that its use of the LEDO PIZZA® service mark and trademark was

unauthorized and in violation of Federal and State trademark law. The letter demanded that

Defendant immediately cease use of the LEDO PIZZA® service mark and trademark. A

                                             6
     Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 7 of 13 PageID #:7




copy of the September 29, 2020 letter is attached hereto and incorporated as Exhibit C.

       37.    Defendant responded to the demand letter, but to date Defendant has not

stopped its unauthorized use of the LEDO PIZZA® service mark and trademark.

       38.    Defendant has failed to cease its unauthorized use of the LEDO PIZZA®

service mark and trademark and, as of the date of this filing, Defendant continues to use

the LEDO PIZZA® service mark and trademark.

                                       COUNT I
                               (Trade Mark Infringement)

       39.    The Plaintiffs fully incorporate the factual allegations of the foregoing

paragraphs.

       40.    This action arises under the Federal Trademark Act, 15 U.S.C. §§ 1051-1127,

which is commonly referred to as the “Lanham Act.”

       41.    Plaintiffs registered the trademark, “LEDO PIZZA®” with the USPTO and

such registration is incontestable pursuant to 15 U.S.C. § 1065.

       42.    Ledo Pizza® products and services are delivered to the public under a

uniform business format utilizing specially designed equipment, methods, procedures and

designs at Ledo Pizza® franchise locations.

       43.    Applicable trademark laws require that the Plaintiffs affirmatively act to

protect the trademark and service mark.

       44.    Defendant has utilized the Marks of Plaintiffs without authorization and in

interstate commerce through its operation of a pizza restaurant and as part of its nationwide

delivery of frozen pizza products and apparel with the LEDO PIZZA® trademark and
                                              7
       Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 8 of 13 PageID #:8




service mark. Defendant further used the LEDO PIZZA® trademark and service mark in

its use of the domain name www.ledospizza.net.

        45.   The use of the Plaintiffs’ service mark and trade mark constitutes a clear and

unequivocal infringement of the Plaintiffs’ service mark and trademark in violation of the

Lanham Act.

        46.   Defendant has acted willfully and in bad faith in its unauthorized use of the

“LEDO PIZZA®” trademark and service mark as Defendant has been put on notice of its

unauthorized use and violation of the law and yet, Defendant continues such unauthorized

use.

        47.   Defendant’s unauthorized use of the Marks has caused and will continue to

cause Plaintiffs to suffer irreparable harm to the goodwill and reputation built by Plaintiffs

over the last sixty years.

        48.   More particularly, Defendant’s unauthorized use of the Plaintiffs’ trademarks

is likely to cause confusion among consumers and others as to Plaintiffs’ sponsorship or

authorization of Defendant’s use of the LEDO PIZZA® trademark and service mark.

        49.   Plaintiffs have no ability to control the quality, timeliness, or other conditions

of Defendant’s products, while consumers may assume that there is some authorization

and/or control by Plaintiffs.

        50.   Defendant’s continued use and advertisement of the Marks will continue to

cause irreparable harm to the Plaintiffs and the consumer goodwill generated by the Marks.

        51.   Plaintiffs have no adequate remedy at law as the continued unauthorized use

                                              8
     Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 9 of 13 PageID #:9




of Plaintiffs’ marks will continue to cause damage to Plaintiffs’ Marks and brand

completely out of control of the Plaintiffs.

       WHEREFORE, the Plaintiffs, Ledo Pizza System, Inc. and Ledo Pizza Carryouts,

Inc., request that this Honorable Court preliminarily and permanently enjoin the Defendant,

Ledo’s, Inc. d/b/a Ledo’s Pizza, from advertising or otherwise using the protected

trademark Ledo Pizza® or any derivation thereof, award the Plaintiff any and all monetary

damages caused by Defendant’s infringing activities, award the Plaintiffs’ costs and

attorneys’ fees against Defendant, and further request that this Honorable Court grant such

other and further relief as the nature of its cause may require.

                                     COUNT II
                 (Unfair Competition and False Designation of Origin)

       52.    The Plaintiffs fully incorporate the factual allegations of the foregoing

paragraphs.

       53.    This action arises under the Federal Trademark Act, 15 U.S.C. §§ 1051-1127,

which is commonly referred to as the “Lanham Act.”

       54.    By virtue of its use continuous use of the name “Ledo Pizza” in interstate

commerce since 1955, Plaintiffs have a common law right to the exclusive use of the name.

       55.    Ledo Pizza® products and services are delivered to the public under a

uniform business format utilizing specially designed equipment, methods, procedures and

designs at Ledo Pizza® franchise locations. Plaintiffs and their franchisees do not offer

delivery of its products, frozen or otherwise, from its franchise locations to its consumers.

       56.    Plaintiffs prescribe a certain image for the Ledo Pizza® name and the
                                               9
    Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 10 of 13 PageID #:10




proprietary products.

       57.     Customers have come to associate the Ledo Pizza name with quality products

creating a highly recognizable brand in the Mid-Atlantic and Southeastern United States.

       58.     Applicable trademark laws require that the Plaintiffs affirmatively act to

protect the trademark and trade dress.

       59.     Defendant’s use of the Plaintiffs’ Marks is misleading and is likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association

of Defendant’s business with Ledo Pizza®, or as to the origin, sponsorship or approval of

Defendant’s goods, services or commercial activities among potential patrons of the

Plaintiffs and their licensees and franchisees.

       60.     Defendant’s activities violate the express provisions of 15 U.S.C. § 1125(a).

       WHEREFORE, the Plaintiffs, Ledo Pizza System, Inc. and Ledo Pizza Carryouts,

Inc., request this Honorable Court to preliminarily and permanently enjoin the Defendant,

Ledo’s, Inc. d/b/a Ledo’s Pizza, from advertising or otherwise using the protected

trademark Ledo Pizza® or any derivation thereof, award the Plaintiff any and all monetary

damages caused by Defendant’s infringing activities, award the Plaintiffs’ costs and

attorneys’ fees against Defendant, and grant such other and further relief as the nature of

its cause may require.

                                  COUNT III
             (Common Law Unfair Competition Trade Name Infringement)

       61.     The Plaintiffs fully incorporate the factual allegations of the foregoing

paragraphs.
                                              10
    Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 11 of 13 PageID #:11




       62.    By virtue of its use of the mark “Ledo Pizza®” since 1955, Plaintiffs have a

common law right to the exclusive use of the mark and any derivatives thereof.

       63.    Ledo Pizza® products and services are delivered to the public under a

uniform business format utilizing specially designed equipment, methods, procedures and

designs at Ledo Pizza® franchise locations. Plaintiffs and their franchisees do not offer

delivery of its products, frozen or otherwise, from its franchise locations to its consumers.

       64.    Plaintiffs prescribe a certain image for the Ledo Pizza® name and the

Proprietary Products.

       65.    Plaintiffs’ mark has become famous in Maryland, Virginia, Pennsylvania and

Washington, D.C. and is widely known throughout the United States.

       66.    Defendant’s unauthorized use of the Plaintiffs’ service mark and trademark

is likely to cause confusion as to the affiliation, connection, or association of Defendant’s

business with Ledo Pizza® among potential patrons of the Plaintiffs and their licensees

and franchisees.

       67.    Through its unauthorized use of the Plaintiffs’ trademark and service mark,

Defendant has engaged in unfair competition with the Plaintiffs.

       68.    Defendant’s unauthorized use of the Plaintiffs’ service mark and trademark

also constitutes a clear and unequivocal infringement of the Plaintiffs’ service mark and

trademark.

       69.    Defendant violated and continues to violate the Plaintiffs’ exclusive common

law right to trade as “Ledo Pizza®.”

                                             11
    Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 12 of 13 PageID #:12




      WHEREFORE, the Plaintiffs, Ledo Pizza System, Inc. and Ledo Pizza Carryouts,

Inc., request this Honorable Court to preliminarily and permanently enjoin the Defendant,

Ledo’s, Inc. d/b/a Ledo’s Pizza, from advertising or otherwise using the protected

trademark Ledo Pizza® or any derivation thereof, award the Plaintiff any and all monetary

damages caused by Defendant’s infringing activities, award the Plaintiffs’ costs and

attorneys’ fees against Defendant, and grant such other and further relief as the nature of

its cause may require.


                                         ARONBERG GOLDGEHN DAVIS & GARMISA

                                         By:       /s/

                                         Christopher W. Niro (IL #6300428)
                                         330 N. Wabash Ave. 1700
                                         Chicago, IL 60611
                                         (312) 755-3161
                                         cniro@agdglaw.com


                                         Brent M. Ahalt (Pro Hac Vice Pending)
                                         MCNAMEE, HOSEA, JERNIGAN, KIM,
                                          GREENAN & LYNCH, P.A.
                                         6411 Ivy Lane, Suite 200
                                         Greenbelt, MD 20770
                                         (301) 441-2420
                                         bahalt@mhlawyers.com
                                         Attorneys for Plaintiffs




                                            12
Case: 1:20-cv-07350 Document #: 1 Filed: 12/11/20 Page 13 of 13 PageID #:13
